UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2499


TECLE FESSEHAYE SEBHATU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 26, 2013              Decided:   March 14, 2013


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tecle Fessehaye Sebhatu, Petitioner Pro Se.       Matthew     Albert
Connelly, Office of Immigration Litigation, UNITED            STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tecle      Fessehaye       Sebhatu,         a   native    and       citizen     of

Eritrea,    petitions        for    review       of    an   order    of    the    Board     of

Immigration Appeals (“Board”) denying his motion to reopen.                                 We

have reviewed the record and the Board’s order and conclude that

the   Board    did     not     abuse       its    discretion.             See     8    C.F.R.

§ 1003.2(a), (c) (2012).               We therefore deny the petition for

review for the reasons stated by the Board.                         See In re: Sebhatu

(B.I.A. Nov. 23, 2012).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this       court    and       argument   would      not       aid   the

decisional process.

                                                                          PETITION DENIED




                                             2